The plaintiff, Mrs. Duckworth, sought and was awarded an interlocutory decree of divorce from the defendant, Mr. Duckworth, in the superior court for Walla Walla county, upon the ground of cruelty consisting principally of personal indignities. He has appealed from that disposition of the case to this court.
There is nothing presented here other than questions of fact touching his alleged cruelty, consisting principally of personal indignities inflicted upon her, and her alleged misconduct provoking such cruelty. We feel that there is no necessity of reviewing in this opinion the distressing story of this unfortunate marital venture. We have carefully read the evidence and have become convinced that we would not be warranted in disturbing the conclusion reached by the trial judge. The evidence is in conflict in important particulars, but the case was clearly such as to afford the trial judge a much better opportunity to determine the right of it than we have from the cold, typewritten pages of the evidence.
No contentions are here made against the justness of the decree in its disposition of the children and property rights of the parties, *Page 700 
apart from the question of Mrs. Duckworth being entitled to a decree of divorce.
The decree is affirmed.
FULLERTON, C.J., TOLMAN, FRENCH, and MITCHELL, JJ., concur.